     Case: 1:20-cv-03126 Document #: 9 Filed: 06/10/20 Page 1 of 1 PageID #:32

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Candace A. Sanders
                                 Plaintiff,
v.                                                     Case No.: 1:20−cv−03126
                                                       Honorable Edmond E. Chang
Rentgrow, Inc., et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 10, 2020:


        MINUTE entry before the Honorable Edmond E. Chang: Initial status hearing set
for 07/08/2020 at 9:30 a.m. If held, the initial status hearing will be held telephonically.
The parties shall provide a contact number to the courtroom deputy
(Michael_Wing@ilnd.uscourts.gov) by 1:00 p.m. on the prior business day The parties
must file a joint initial status report with the content described in the attached status report
requirements by 06/29/2020. Plaintiff must still file the report even if Defendant has not
responded to requests to craft a joint report. If not all Defendants have been served, then
Plaintiff must complete the part of the report on the progress of service. Also, counsel (or
the parties, if proceeding pro se) must carefully review Judge Chang's Case Management
Procedures, available online at ilnd.uscourts.gov (navigate to Judges / District Judges /
Judge Edmond E. Chang). Because the Procedures are occasionally revised, counsel (or
the party, if proceeding pro se) must read them anew even if the counsel or the party has
appeared before Judge Chang in other cases. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
